Citation Nr: 0909838	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the acromioclavicular joint of the right 
shoulder.

2.  Entitlement to a higher initial evaluation for 
degenerative arthritis of the acromioclavicular joint of the 
left shoulder, rated 20 percent disabling effective June 6, 
2005.    

3.  Entitlement to a higher initial evaluation for 
lumbosacral strain, rated 10 percent disabling effective June 
6, 2005.  

4.  Entitlement to a higher initial evaluation for arthritis 
of the left knee, status post medial meniscectomy, rated 10 
percent disabling effective June 6, 2005.

5.  Entitlement to a higher initial evaluation for arthritis 
of the right knee, rated zero percent disabling effective 
June 6, 2005, and 10 percent disabling effective November 24, 
2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 
1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in pertinent part, denying service connection 
for degenerative arthritis of the acromioclavicular joint of 
the right shoulder; granting service connection for 
degenerative arthritis of the acromioclavicular joint of the 
left shoulder and assigning a 20 percent initial evaluation 
for that disorder effective June 6, 2005; granting service 
connection for lumbosacral strain and assigning a 10 percent 
initial rating for that disorder effective June 6, 2005; 
granting service connection for arthritis of the left knee 
status post meniscectomy and assigning a 10 percent 
evaluation for that disorder effective June 6, 2005; and 
granting service connection for arthritis of the right knee 
and assigning a zero percent rating for that disorder 
effective June 6, 2005.  

The Board notes that, in the January 2006 rating decision, 
the RO also granted service connection for limitation of 
motion of the left knee as a distinct disorder.  That grant 
of service connection, however, was found by the RO to have 
resulted from clear and unmistakable error (CUE) in a July 
2006 decision, and the RO thereby severed service connection 
for limitation of motion of the left knee as a condition 
distinct from service-connected arthritis of the left knee.  

By a May 2007 rating action, the RO granted a higher initial 
evaluation of 10 percent for arthritis of the right knee, 
effective from November 24, 2006.

In an April 2006 submission, the Veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication.  38 CFR § 3.2600.  DRO 
review was afforded the Veteran, as documented in a July 2006 
Statement of the Case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

On his Substantive Appeal (VA Form 9), submitted by the 
Veteran in September 2006, he requested a Travel Board 
hearing before a Member of the Board, to be conducted at the 
RO.  A VA Form 8 certifying the appeal to the Board indicates 
that this Travel Board hearing request was withdrawn.  
However, there is no document within the claims file from the 
Veteran or his authorized representative supporting that 
withdrawal of the request for a Travel Board hearing.  In 
addition, although VA administrative records indicate there 
was a submission on behalf of the Veteran in February 2008, 
no such document is present in the claims file. 

The Board also notes that there is no VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or equivalent 
submission, of record from the Veteran's authorized 
representative, the Texas Veterans Commission (TVC), in 
furtherance of the Veteran's appeal.  The TVC was contacted 
administratively by the Board in March 2009, requesting a 
copy of the Form 646 (if one had been prepared) as well as a 
copy of any document evidencing withdrawal of the Veteran's 
request for a Travel Board hearing.  The TVC's response was 
that the organization has no records pertinent to our 
inquiry, and cannot issue a Form 646 without review of the 
claims file.  Hence, the case is to be remanded to the RO, to 
allow the TVC to review the case file, address the Veteran's 
former request for a Travel Board hearing, and submit a VA 
Form 646 or equivalent. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Afford the Veteran's authorized 
representative, the Texas Veterans 
Commission, the opportunity to review the 
claims file, and request that they either 
affirm or withdraw the Veteran's September 
2006 request for a Travel Board hearing, 
and that they submit a completed VA Form 
646, or equivalent, in furtherance of the 
appeal.  

2.  Thereafter, the RO should take any 
indicated action, to include development 
and/or review of the case, and/or 
affording the Veteran hearing, if desired.  

3.  Thereafter, if the case is developed 
and/or reviewed by the RO beyond simply 
TVC issuance of a VA Form 646 or its 
equivalent or the Veteran's testimony 
before a Veterans Law Judge of the Board, 
and if the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
then the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and afforded 
the appropriate opportunity to respond.

4.  However, if no RO action is taken 
besides referral to the TVC for the 
requested Form 646 and response regarding 
a Travel Board hearing, the case should be 
returned to the undersigned without an 
SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


